


CALIBERT EXPLORATIONS, LTD.




October 29, 2009

To:

Megalink Global, Inc.

Attention:

David Saltrelli

President and Chief Executive Officer

Dear Sir:

Interim agreement

         Re: Business Combination of Calibert Explorations, Ltd. ("Calibert ")
and Megalink Global, Inc. ("Megalink")

This interim agreement confirms that Calibert and Megalink wish to enter into a
business combination. The purpose of this interim agreement is to set forth
basic terms and conditions of such a transaction, not to cover all of the issues
related to the transaction. Completion of the business combination is subject to
Calibert completing due diligence of Megalink to its satisfaction.




1. Representations of Megalink. Megalink represents as follows:

(a)

Megalink is a company incorporated under the laws of the State of Nevada and is
in good standing under the laws of its jurisdiction of incorporation;

(b)

 Megalink's authorized capital consists of 75,000,000 shares of common stock,
with a par value of $0.001.

(c)

Megalink, is engaged in the business of developing therapeutics against
multi-drug resistant infectious microorganisms (the "Business"); and

(d)

    Megalink has the right to use all it’s intellectual property in relation to
the Business .

2. Representations of Calibert.  Calibert represents as follows:

(a)

Calibert is a company incorporated under the laws of Nevada and is good standing
under the laws of its jurisdiction of incorporation;

(b)

Calibert is a reporting company under the United States Securities Exchange Act
of 1934 (the "Act") and is in good standing with respect to its filings under
the Act;

(c)

Calibert 's authorized capital consists of shares 100,000,000 of common stock,
with a par value of $0.001, of which 5,160,000 shares of common stock are issued
and outstanding. The shares of common stock of Calibert are quoted on the FINRA
Over-The ­Counter Bulletin Board; and

(d)

There has been no material change in the affairs of Calibert since its most
recent filings in Form 10-K and Form 10-Q under the Act except as may be
disclosed in any Form 8-K filed under the Act.

3. Business Combination. We have agreed that Calibert and Megalink will complete
a business combination by way of Asset Purchase under the Nevada Revised
Statutes or such other combination as may be advised by our respective legal
counsel (the "Business Combination").

4. Consideration. The Business Combination shall be completed in such a manner
that Calibert shall issue shares of common stock of Calibert to the shareholders
of Megalink in exchange for all the Megalink Assets upon the closing of the
Business Combination. Upon completion of the Business Combination, the
shareholders of Megalink, on closing of the Business Combination, will own
approximately 51% of the issued and outstanding shares of Calibert, and the
shareholders of Calibert, on closing of the Business Combination, will own
approximately 49% of the issued and outstanding shares of Calibert.







5.

 Conditions. The obligations of the parties to complete the Business Combination
shall be subject to customary conditions including:

(a)

All the representatives of the parties shall be true and accurate at closing as
if they were made immediately prior to closing;

(c)

Megalink shall have provided to Calibert prior to or on closing, documentation
in order to permit Calibert to make the United States Securities and Exchange
Commission filings required in respect of the Business Combination;

(d)

Megalink shall have provided to Calibert such information as is necessary to
satisfy Calibert and its counsel that the Business Combination may be completed
in reliance of exemptions from applicable federal and state or foreign
securities laws.

6.

Closing Date. The parties shall take such steps as may be necessary and use
their best efforts to prepare and execute the Definitive Agreement as soon as
possible, but in any event not later than November 30, 2009, with closing to
occur on or before November 30, 2009.

7.

 During this period, the parties will cooperate with each other and
                 provide such documentation or information as may be necessary
to permit the parties to complete reasonable due diligence with respect to the
proposed Business Combination.

8.

Full Disclosure. Megalink shall disclose to Calibert any and all material
adverse conditions or potential adverse conditions currently known about that
could affect the business in a negative manner.

9.

Exclusivity. In consideration of the undertaking by Calibert of the costs and
expenses in conducting due diligence and continuing negotiations, Megalink
agrees that, during the term of this interim agreement, it will not seek or
solicit, or engage anyone to seek or solicit, other suitors for a merger or
purchase of Megalink, will not negotiate with other persons for the merger or
purchase of Megalink, will not make available to other potential suitors
information concerning itself, and will maintain confidentiality about the
transaction contemplated by this interim agreement, except to the extent the
disclosure is require by applicable law.

If the foregoing is in accordance with your understanding of the Business
Combination, please sign where indicated below and this will serve as an interim
agreement to govern our relationship pending completion of a formal agreement.

Yours truly,

Calibert Explorations Ltd.

Per: /s /Andre Benard

  Andre Benard, President

Agreed and accepted as of the 29th day of October 2009.




/s/ David Saltrelli

Megalink Global, Inc.

David Saltrelli

President and Chief Executive Officer












